Citation Nr: 1533159	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-16 658 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to September 1983, with subsequent service in the National Guard from July 1988 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied service connection for anxiety disorder not otherwise specified (NOS) with depressive features.   Also on appeal is a February 2013 RO rating decision that denied service connection for PTSD.

In his Substantive Appeal the Veteran requested a "Travel Board" hearing before a Member of the Board at the RO.  The Veteran was duly scheduled for a Travel Board hearing in June 2014, but prior to the hearing he stated he did not wish to present oral contentions or arguments and asked that his scheduled hearing be canceled.  He specifically did not ask that the hearing be rescheduled.

The Board issued a decision in July 2014 that denied service connection for an acquired psychiatric disorder.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in March 2015 that granted a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for further review.

In June 2015 the Veteran's representative submitted additional evidence to the Board in the form of an opinion by a private psychologist, along with a waiver of original RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).


FINDING OF FACT

Competent medical opinion is at least in equipoise in showing that the Veteran has PTSD and major depressive disorder that is due to or aggravated by service.

CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, the criteria for service connection for PTSD and major depressive disorder are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision below is a complete grant of the benefit claimed.  Accordingly, a discussion of the duties to notify and assist is not required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms an in-service stressor; and, (3) credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).


Under the provisions of 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Service treatment records (STRs) include an enlistment physical examination in August 1982 in which the Veteran denied any psychiatric symptoms and was evaluated on examination as psychiatrically normal.  The record is silent in regard to any observed psychiatric complaint or treatment during service.  In his separation examination in August 1983 the Veteran endorsed history of depression/excessive worry and nervous trouble, which the examiner attributed to "family problems."  The Veteran was characterized as psychiatrically normal at separation.

The Veteran alleges in-service stressors related to personal assault and harassment.  

The Veteran had a VA compensation and pension (C&P) examination in July 2012, performed by a psychologist who reviewed the claims file.  The examiner diagnosed anxiety disorder not otherwise specified (NOS) with depressive features and stated it was impossible to provide an opinion as to whether the disorder was incurred in or aggravated by service without resorting to mere speculation, explaining that the Veteran had refused to elaborate on the circumstances surrounding the alleged stressors and there was a lack of historical information on which to make decisions.

The Veteran's brother submitted a statement to VA in which he described a dramatic change in the Veteran's personality upon returning home from service.  The Veteran's spouse also submitted a statement attesting to the Veteran's observed behavioral problems.

VA psychiatric inpatient and outpatient notes are located in Virtual VA.  These show the Veteran to have been diagnosed over time with major depressive disorder (MDD); rule out bipolar disorder; generalized anxiety disorder (GAD); mood disorder NOS with psychosis; anxiety disorder NOS with depressive features; and, PTSD with social phobia.  A May 2013 treatment note by the Veteran's attending VA psychologist specifically notes diagnosis of PTSD due to military sexual trauma (MST).

Finally, the file contains a May 2015 examination report by psychologist Dr. Jonathan Mangold, who reviewed the claims file and interviewed the Veteran.  During the interview the Veteran recounted the in-service stressors related to two personal assaults.  Dr. Mangold expressed the opinion that the Veteran's appropriate diagnosis is PTSD via MST and concomitant and directly-related MDD with psychotic features, both of which are directly unquestionably related to MST.

Review of the evidence above establishes that the Veteran has been diagnosed with psychiatric disorders including PTSD.  Under the liberalized criteria for demonstrating physical assault during service, lay evidence of behavior changes (such as the statement by the Veteran's brother) and medical acceptance of the Veteran's report of in-service trauma (as in the report by Dr. Mangold) may serve to corroborate the stressor.

The remaining link between the in-service stressor and grant of service connection is medical evidence of nexus.  In this case, Dr. Mangold has stated a medical opinion that PTSD and MDD are both attributable to the in-service MST.  There is no competent medical evidence which directly contradicts this positive nexus opinion.  A claimant is entitled to service connection where he or she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).

In consideration of the evidence above, the Board finds that the Veteran as likely as not has MDD and PTSD that is incurred in or aggravated by service.  There is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  Accordingly, the criteria for service connection are met and the claim is granted.

Benefit of reasonable doubt has been resolved in favor of the Veteran.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for PTSD and major depressive disorder is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


